          Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA


           v.                                                          CRIMINAL
                                                                       NO. 15-474-3

 RICHARD PERNELL BURTON, JR.


                               MEMORANDUM OPINION

Schmehl, J. s/JLS                                                       July 23, 2020

           Before the Court are numerous pro se motions filed by Defendant Burton that

 seek compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) or a transfer to home

 confinement under the CARES Act. (Docket Nos. 164, 165, 167, 168, 172, 173, 175).

 The Government has filed a response, and Defendant’s many motions are ready for

 decision.

     I.         STATEMENT OF FACTS

           Defendant Richard Pernell Burton, Jr. has continuously been subject to court

 supervision because of six federal and state criminal convictions, beginning in 1988 and

 continuing through 2015, including felony drug convictions. On September 30, 2015, a

 federal grand jury in the Eastern District of Pennsylvania returned an indictment charging

 Burton with criminal offenses to which he pled guilty on September 20, 2016. On March

 4, 2019, Burton was sentenced. His total offense level under the advisory Sentencing

 Guidelines was 27, and his criminal history category was IV, thus producing an advisory

 sentencing range of 120 - 125 months, because of the 120-month mandatory minimum

 term of imprisonment. Accordingly, I imposed a sentence of 120 months’ imprisonment,
      Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 2 of 9




which was at the bottom of the sentencing range. Burton is serving his sentence at FCI

Allenwood with an anticipated release date of October 24, 2027. He has not committed

any disciplinary infractions during his time in custody.

       Burton’s request for compassionate release is based upon the following medical

conditions: diabetes, sleep apnea and use of a C-Pap machine for breathing, multiple

nodules in a lung, a bad back with 2 herniated discs, 3 repaired hernia, hearing loss in the

left ear, high cholesterol, high blood pressure, and post-traumatic stress disorder due to

serving in the Libyan War and from years of incarceration. On March 24, 2020, the

defendant submitted a request for compassionate release to the warden. That request was

based on the following medical conditions: high blood pressure, diabetes, and

diverticulitis, as well as the risk presented should the defendant contract COVID-19.

       Thereafter, Burton filed a pro se motion in this Court seeking compassionate

release, along with a request for appointment of counsel. I granted Burton’s motion for

appointment of counsel and appointed the Federal Defender’s Office to represent him

with regards to his compassionate release motion. The Federal Defenders reviewed the

matter and declined representation of Burton. Burton then proceeded to file additional

motions or letters on six separate occasions requesting the same relief due to the COVID-

19 crisis. The Government responded to these motions, and they are now ripe for

decision.

       Along with the response to his motions, the Government also provided Burton’s

medical records from the past year from the Bureau of Prisons. The records reveal that

Burton, who is 54 years old, presents with high blood pressure, diabetes, and

diverticulitis. He is otherwise fully ambulatory and engages in all normal activities of




                                             2
      Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 3 of 9




daily living. At his most recent checkup on April 10, 2020, Burton stated that he had no

complaints and felt healthy, and the doctor’s main concern was that he was not following

dietary rules or being compliant with his medication. As for his diabetes, a note on March

19 stated, “since coming to prison in April 2019 he has lost 19 lbs. and his A1C has

decreased from 11.7 to 8.8.”

   II.       LEGAL AUTHORITY

         The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

         (c) Modification of an Imposed Term of Imprisonment.—The court may
         not modify a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that
                does not exceed the unserved portion of the original term of
                imprisonment), after considering the factors set forth in section
                3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction . . . and that such a reduction is consistent with
                    applicable policy statements issued by the Sentencing
                    Commission . . . .

         The Sentencing Guidelines policy statement appears at § 1B1.13, and provides

that the Court may grant release if “extraordinary and compelling circumstances” exist,

“after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are

applicable,” and the Court determines that “the defendant is not a danger to the safety of




                                              3
     Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 4 of 9




any other person or to the community, as provided in 18 U.S.C. § 3142(g).” In

application note 1 to the policy statement, the Commission identifies the “extraordinary

and compelling reasons” that may justify compassionate release. The note provides as

follows:

               1. Extraordinary and Compelling Reasons.—Provided the
                  defendant meets the requirements of subdivision (2) [regarding
                  absence of danger to the community], extraordinary and
                  compelling reasons exist under any of the circumstances set
                  forth below:

               (A) Medical Condition of the Defendant.—

                      (i) The defendant is suffering from a terminal illness (i.e., a
                          serious and advanced illness with an end of life
                          trajectory). A specific prognosis of life expectancy (i.e.,
                          a probability of death within a specific time period) is
                          not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage
                          organ disease, and advanced dementia.

                      (ii) The defendant is—

                            (I) suffering from a serious physical or medical
                                condition,

                            (II) suffering from a serious functional or cognitive
                                 impairment, or

                            (III) experiencing deteriorating physical or mental
                                  health because of the aging process, that
                                  substantially diminishes the ability of the
                                  defendant to provide self-care within the
                                  environment of a correctional facility and from
                                  which he or she is not expected to recover.

               (B) Age of the Defendant.—The defendant

                      (i)      is at least 65 years old;

                       (ii)    is experiencing a serious deterioration in physical or
                               mental health because of the aging process; and




                                              4
      Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 5 of 9




                         (iii)   has served at least 10 years or 75 percent of his or
                                 her term of imprisonment, whichever is less.

                (C) Family Circumstances.—

                         (i)     The death or incapacitation of the caregiver of the
                                 defendant’s minor child or minor children.

                         (ii)    The incapacitation of the defendant’s spouse or
                                 registered partner when the defendant would be the
                                 only available caregiver for the spouse or registered
                                 partner.

                (D) Other Reasons.— As determined by the Director of the Bureau
                   of Prisons, there exists in the defendant’s case an extraordinary
                   and compelling reason other than, or in combination with, the
                   reasons described in subdivisions (A) through (C).

         In general, the defendant has the burden to show circumstances meeting the test

for compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

         Accordingly, if a defendant’s medical condition is found to be a serious ailment, a

court must then analyze the factors under section 3553(a) and the Sentencing

Commission’s policy statement. Section 3582(c)(1)(A) requires a court to consider the

“factors set forth in section 3553(a) to the extent they are applicable” before a sentence

may be reduced. These factors require a determination of whether the sentence served

“reflect[s] the nature and circumstances of the offense and the history and characteristics

of the defendant;” “reflect[s] the seriousness of the offense;” “promote[s] respect of the

law;” and “afford[s] adequate deterrence to criminal conduct.” The statute also instructs a

court to consider the Sentencing Commission's policy statement, which allows a sentence




                                               5
       Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 6 of 9




reduction only if “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13.

    III.      DISCUSSION

           Burton argues that his medical conditions present a serious ailment which results

in an “extraordinary and compelling” reason for his release from incarceration.

Accordingly, I will analyze his motions under section (A) of the Sentencing Guidelines

policy statement set forth above. 1

           Burton asserts he faces a heightened risk of serious illness or death from COVID-

19 because of his numerous medical conditions and that social distancing is impossible at

the facility in which he is housed. The Government admits that Burton’s diabetes presents

a risk factor that can increase the risk of an adverse outcome from COVID-19, and that

Burton may be less able to protect himself against an unfavorable outcome from the

disease. 2 Further, Burton’s hypertension is also recognized as a condition that could present

an increased risk of an adverse outcome from COVID-19. Accordingly, Burton’s diabetes

and hypertension, if taken in isolation, may be a serious enough ailment to justify

compassionate release.

           However, I find Burton’s medical issues to be less severe than he claims. First, the

medical records obtained from the Bureau of Prisons show that he is in good health, his



1
 Burton does not argue age under subsection (B), nor could he because he is not over age sixty-five, nor
does he argue the “family circumstances” reasons of subsection (C) for “the death or incapacitation of the
caregiver of the defendant's minor child or minor children” or [t]he incapacitation of the defendant's spouse
or registered partner when the defendant would be the only available caregiver for the spouse or registered
partner.” USSG § 1B1.13.
2
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html



                                                      6
      Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 7 of 9




medical conditions are being appropriately managed at the facility, and that Burton himself

is not always compliant with his medical care, as he often does not comply with his

medication regimen and does not follow dietary rules. Interestingly, since he has been

incarcerated, Burton’s diabetes has improved (his A1C has decreased from 11.7 to 8.8) and

he has lost 19 pounds. Accordingly, it is apparent from the medical records that the facility

in which Burton is housed is managing his diabetes and hypertension well, and these

conditions are not serious ailments sufficient to justify compassionate release. 3

        Assuming arguendo, that Burton’s medical condition is severe enough to warrant

compassionate release, I must then examine whether a defendant is “a danger to the safety

of any other person or to the community.” U.S.S.G, § 1B1.13. A review of Burton’s record

leads to the conclusion that he may well be a danger to the community if released. Burton

has six prior adult federal and state criminal convictions, beginning in 1988 and continuing

through 2015, including felony drug convictions. He has spent a significant portion of his

adult life in prison or under supervision and has made zero efforts to become a law-abiding

citizen. Based upon Burton’s history, he may indeed be a danger to the community if he is

released; therefore, I cannot authorize his compassionate release from prison at this time.

        Assuming arguendo, that Burton’s medical condition is serious and that he would

not be a danger to the community, I will also examine the factors set forth in 18 U.S.C. §

3553(a) that must be analyzed in crafting a proper sentence for a defendant. This section

requires me to determine, inter alia, whether the sentence served by Burton reflects the


3
 I note several of my colleagues have recently granted compassionate release to inmates suffering from
both diabetes and hypertension, similar to Burton. However, in each of those cases, the inmate has served a
much more significant portion of their sentence than Burton, as discussed below. Therefore, those cases are
distinguishable from the instant matter. See United States v. Pabon, 2020 WL 2112265 (E.D. Pa., May 4,
2020) (Defendant served 14 months of a 46 month sentence); United States v. Ladson, 2020 WL 3412574
(E.D. Pa., June 22, 2020) (Defendant served 15 years on a 20 year sentence); United States v. Rodriguez,
2020 WL 1627331 (E.D. Pa., Apr. 1, 2020) (Defendant served 17 years of a 20 year sentence).


                                                     7
      Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 8 of 9




seriousness of the offense, promotes respect for the law, and provides just punishment for

the offense and affords adequate deterrence to criminal conduct. 18 U.S.C. § 3553

(a)(2)(A). If Burton were released from confinement at this time, he would have served

approximately 16 months of a 120-month sentence for a serious drug crime. Examination

of the § 3553 factors leads me to the conclusion that releasing Burton after having served

less than 15% of his sentence would hardly reflect the seriousness of his offense nor

provide just punishment for same. In addition, a sentence this insignificant for such a

serious drug crime would not afford adequate deterrence to the potential criminal conduct

of Burton in the future, or to others who may be considering similar crimes. Therefore, I

will not order Burton’s compassionate release.

        Burton also argues that he qualifies for compassionate release under section D of

the policy, called the “catch-all provision,” which states that compassionate release may

be granted if, as “determined by the Director of the Bureau of Prisons, there exists in the

defendant's case an extraordinary and compelling reason other than, or in combination

with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13. However,

even if Burton met the catch-all provision, he would still pose a danger to the community

if released. Accordingly, there is no need for me to analyze this provision, and I will not

do so at this time. 4


4
  Burton also moves for early release to home confinement under the CARES Act. It is true that the
CARES Act “expands the power of the Bureau of Prisons to ‘place a prisoner in home confinement’ as an
alternative to compassionate release in response to the COVID-19 emergency. United States v. Alam, 2020
WL 2845694, at *5 (6th Cir. June 2, 2020). However, the CARES Act does “not give courts control over an
inmate’s place of incarceration or the BOP’s exercise of its placement authority.” United States v. Torres,
2020 WL 3498156, at *6 (E.D. Pa., June 29, 2020), citing United States v. Delacruz, 2020 WL 3405723, at
*5 (collecting cases). See also, United States v. Cruz, 2020 WL 1904476, at *4 (M.D. Pa. Apr. 17, 2020);
United States v. Komoroski, 2020 WL 3265459, at *10 (M.D. Pa. June 17, 2020); United States v.
Mansaray, 2020 WL 3077184, at *3 (E.D. Pa. June 10, 2020). Accordingly, this Court lacks authority to
transfer Burton to home confinement under the CARES Act, and Burton’s motion for release to home
confinement under this Act is denied.


                                                     8
       Case 5:15-cr-00474-JLS Document 178 Filed 07/23/20 Page 9 of 9




     IV.      CONCLUSION

     For the foregoing reasons, Defendant’s numerous motions for compassionate release

are denied.




                                           9
